DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III, corresponding to Claim 44, in the communication filed 15 January 2021 is acknowledged. No traversal was presented with that election. Claims 1-43 and 35 are held as withdrawn as being directed to a non-elected invention. Applicant’s election of Species C, corresponding to Claims 53 and 54, in the communication filed 15 January 2021 is acknowledged. No traversal was presented with that election. Applicant’s election of Species (i), corresponding to Claim 67, in the communication filed 15 January 2021 is acknowledged. No traversal was presented with that election. Applicant has requested examination of Species D, corresponding to Claims 55 and 56, however, this creates a search examination burden for at least the following reasons:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Additionally, Claims 45, 48-52, 55, 57-66, 68, 70, and 72 are withdrawn from consideration as they correspond to the species previously identified on Pages 6-8 of the Requirement for Restriction/Election and depend on the independent Claim 44 but are patentably distinct from the elected species based on the current record.

Drawings
The drawings are objected to because there is a blank sheet (Page 9) included in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Furthermore, the drawings are objected to because Figures 3A-3C and 3D (70) are illegible and low contrast. Applicant must include legible drawings that include the ability to be photocopied and scanned so that suitable reprints can be made and paper can be electronically produced by use of digital imaging and optical character recognition, which requires a high contrast, as required by 37 CFR 1.52 and 608.

Specification
The use of the term Elekta Neuromag® and Elekta Neuromag’s MaxfilterTM which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: no clarification is provided for the difference between the terms “MMSE score” and “MMS score.”  It appears they are intended to represent the same and appropriate correction is required for consistency.

Claim Objections
Claim 44 objected to because of the following informalities: the limitation “the dosage” lacks antecedent basis. Appropriate correction is required to provide proper antecedent basis for each limitation in the claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding Claim 71, the specification does not disclose a “range of about 100 to 200 ms after the auditory stimulus event.” Any subject matter claimed must be disclosed in the original specification and cannot added to the specification. The specification discloses a range of 100 to 150 ms, as in [0069], but there is no original disclosure that suggests applicant contemplated the claimed range as of the filing date and therefore it represents new matter.
Regarding Claim 73, the specification does not disclose an “audio speaker” as claimed. Any subject matter claimed must be disclosed in the original specification and cannot added to the specification. The specification discloses an “auditory stimulus” but does not disclose where the auditory stimulus is transmitted from, as indicated in the claim. Since the claim is more specific than the original disclosure, the claim introduces new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44 and 46, 47, 53-56, 67, 69, 71, 73-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 44, 54, and 56 recite the phrase “… sensor located ipsilateral to the auditory stimulus events,” which render the claims indefinite. It is unclear how the applicant intends to make an “event” which is a time-based function, “ipsilateral,” which is a direction, to a sensor, which is a physical device. If applicant intends that the sensor is located ipsilateral to where on the patient the auditory stimulus is presented, this should be appropriately clarified in the claims.
Claim 44 recites the phrase “… sensor located contralateral to the auditory stimulus events,” which render the claims indefinite. It is unclear how the applicant intends to make an “event” which is a time-based function, “contralateral,” which is a direction, to a sensor, which is a physical device. If applicant intends that the sensor is located contralateral to where on the patient the auditory stimulus is presented, this should be appropriately clarified in the claims.
The term "stable" in Claim 46 is a relative term which renders the claim indefinite.  The term "stable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The selection of parameters of the model are therefore unclear.





Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 47, 67, 71, 73, 75, 79, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 20120271148) in view of Kruglikov et al. (US 20090062676).
Regarding Claim 44, Nelson discloses a method for treating a patient with cognitive impairment, as in [0020], in which the therapy, which includes drug therapy, is titrated (340), interpreted as titrating the dosage of an anti-cognitive impairment therapeutic agent in a patient having a cognitive impairment, based on the tracking (330) of the brain’s condition, as in [0062] and seen in Figure 3. Furthermore, Nelson discloses the method determines that a level of co-activation for a patient correlate to worsening cognitive abilities of the patient, as in [0034], interpreted as performing a determination of a degree of cognitive impairment. Nelson discloses the level of co-activation is monitored (420), and therapy is delivered (430), which is interpreted as a first determination of cognitive impairment with a first dosage level. If the tracking (330) shows a worsening brain condition, meaning the degree of cognitive impairment is increasing, the therapy can be titrated (340), including an increase in administration of a drug, as in [0062] and shown in Figure 3, and the level of co-activation is monitored once again (410), as shown in Figure 4, which is interpreted as a second determination of cognitive impairment with a second increased dosage level due to the degree of cognitive impairment increasing between the first and second determinations. 
Nelson additionally discloses the method to include tracking (160) a brain condition within a system (510), interpreted as incorporating a model, in which making and outputting a brain condition 
	However, Nelson does not disclose accessing a set of epochs of magnetoencephalography (MEG) data of responses of a brain of a test patient to a plurality of auditory stimulus events, or determining a plurality of parameter values by analyzing the epochs of the MEG data, or that the first parameter values are determined based on epochs captured by an “MEG sensor located ipsilateral to the auditory stimulus events” and that the second parameter values are determined based on epochs captured by an “MEG sensor located contralateral to the auditory stimulus events.” Yet, Kruglikov discloses a method and device for applying auditory stimulus to the brain in which brain activity is determined from MEG, as in [0021] and [0042], interpreted as MEG data from a brain of a test patient responding to a plurality of stimulus events. The method disclosed in Kruglikov includes using MEG, as disclosed in [0020]. Kruglikov discloses epochs are extracted from the data, as in [0064] and seen in Figures 4A-4C, interpreted as accessing a set of epochs of EEG data, which alternately may be MEG data, as from [0020] which identifies the methods as being “equally applicable” to MEG data. Furthermore, Kruglikov discloses an epoch of EEG data, as seen in Figures 4A-4C, which alternatively may be MEG data, as from [0020], which identifies the methods as being “equally applicable” to MEG data, from which a threshold (T) is determined using a baseline MEG recording that is collected for a subjected over a period of time, as in [0017], which is interpreted as determining a parameter. Additionally, a voltage amplitude threshold value is obtained by identifying the most negative or most positive amplitudes within the epoch and sorting them by their numerical value, and the uppermost or lowermost set of values selected as the threshold is the voltage amplitude threshold value, as in [0017], interpreted as determining a plurality of parameter values, when also the baseline threshold is determined, by analyzing the epochs of MEG data. Furthermore, Kruglikov teaches that the recording is performed conventionally using a montage, using the International 10/20 System, for which the multiple electrode 

	Regarding Claim 67, Nelson discloses that tracking (160) includes making and outputting a brain condition diagnosis, such as Alzheimer’s disease, as in [0034], which is interpreted as a model that is a one-step model configured to classify the test patient as cognitively impaired or not cognitively impaired. Furthermore, Nelson discloses minor, occasional co-activation may still occur in a “healthy” individual, as in [0032], for which the brain condition tracked would indicate normal cognitive abilities, interpreted as classifying the patient as not cognitively impaired, as in [0034].
	Regarding Claim 71, Nelson does not disclose B-type peaks occurring in epochs in a range of about 100 to 200 ms after the auditory stimulus event. However, Kruglikov teaches “N100,” typically associated with EEG, as in [0068], which alternatively may be “M100,” typically associated with MEG, as from [0020], which identifies the methods as being “equally applicable” to MEG data. The “N100” peak of the EEG data or “M100” peak of the MEG data of Kruglikov is interpreted as a B-type peak.
Kruglikov also teaches a 100 ms period at the start of which the stimulus is delivered, as in [0041], interpreted as a range of about 100 to 200 ms, for which a N100, interpreted as a B-type peak, consistent with applicant’s own disclosure, appears in the epoch of EEG data, as shown in Figure 2, highlighted by the examiner below, which alternatively may be a “M100,” known to those skilled to be associated with MEG, as from [0020], which identifies the methods as being “equally applicable” to MEG 

    PNG
    media_image1.png
    376
    561
    media_image1.png
    Greyscale

Figure 2 of Kruglikov
Regarding Claim 73, Nelson does not disclose transmitting from an audio speaker the plurality of auditory stimulus events and recording the set of epochs with the MEG sensor. However, Kruglikov discloses that the two stimuli were delivered to the subject via insert earphones, interpreted as an audio speaker transmitting the plurality of auditory stimulus events, and the signals were recorded with an MEG 10-20 system on an acquisition computer, interpreted as recording the set of epochs with the EEG sensor, as in [0060], which alternatively may be an MEG sensor as from [0020], which identifies the methods as being “equally applicable” to MEG data. It would have been obvious to combine the teachings of Nelson with the earphones of Kruglikov because a speaker or earphone allows the audio stimuli to be immediately directed into the subject’s ear, with minimal interference from ambient noise.

Regarding Claim 79, Nelson discloses all features of the invention as substantially claimed but is not specific to the auditory stimulus events being spaced at least 500 milliseconds apart. However, Kruglikov teaches that the auditory stimuli (S), as in [0021], were delivered at 0 and 500 ms, as in [0005] and shown in Fig. 4A, interpreted as the stimulus events being spaced at least 500 milliseconds apart. It would have been obvious to combine the teachings of Nelson with the spacing of Kruglikov because spacing the stimuli with a delay ensures an accurate MEG reading, where the response to the second stimuli will not overlap or effect the first response.
Regarding Claim 81, Nelson discloses all features of the invention as substantially claimed but is not specific to the set of epochs comprises at least 250 epochs. However, Kruglikov discloses that as part of the method, 3000 epochs were collected for possible analyzation, as in [0066], which exceeds the claimed at least 250 epochs. It would have been obvious to combine the teachings of Nelson with the epochs of Kruglikov because the more epochs collected means more data points, which provide a more accurate picture of the patient’s response to stimuli.
s 46 and 74 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Kruglikov et al., as applied to Claims 44 and 73, further in view of Huang et al. (US 20160157742).
Regarding Claim 46, Nelson discloses the tracking (160) can be based on a rate parameter, such as episodes of co-activation per hour, as in [0032], and that tracking (160) can determine whether the episodes are becoming more frequent, such as episodes per week, as in [0054], indicating that there are multiple scans on separate days throughout the week for a set of patients. Nelson additionally discloses the method to include tracking (160) a brain condition within a system (510), interpreted as values in a model, as in [0034]. However, the modified method of Nelson does not teach the parameter values that are inserted into the disclosed model and that were selected as having “stable parameter values” for a set of training patients. Yet, Huang discloses a magnetoencephalography method in which a threshold value is determined by a threshold determination process (216) that is used to differentiate “normal” values, those that are less than or equal to a threshold statistical score value, which are interpreted as “stable parameter values” that are utilized for training the MEG model, as in [0067]. Subjects of Huang that are considered “healthy” are utilized in the development of a healthy control database for the 2D MEG frequency-power diagrams, as in [0067], which is interpreted as a set of training patients. It would have been obvious to further incorporate the threshold statistical score value and the healthy control database of Huang because the healthy control database can be used to characterize and distinguish healthy and abnormal brains with a threshold value that can be used to differentiate between normal and abnormal values, as taught by Huang in [0067].
Regarding Claim 74, the modified method of Nelson discloses all features of the invention as substantially claimed but is not specific to the MEG sensor is a SQUID. However, Huang discloses a MEG machine (110) is utilized in the system (100) with which the array of magnetometer sensors include a SQUID, as in [0036]. It would have been obvious to further combine the teachings of Nelson with the SQUID of Huang because the use of SQUIDS that can record simultaneous measurements over a .

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson  and Kruglikov et al., as applied to Claim 47, further in view of Nelson et al. (US 20140081347), referred to hereafter as Nelson ’347.
Regarding Claim 53, the modified method of Nelson discloses all features of the invention as substantially claimed, including the first and second parameter values as cited above from Kruglikov with respect to claim 44 and B-type peaks as cited above with respect to Claim 71, but is not specific to the first and second values for the parameter are based on a difference between a first variability in the set of epochs and a second variability in the second set of epochs. However, Nelson ‘347 discloses the metrics used to detect non-motor epileptiform bioelectrical activity include the peak-to-peak variability for the brain signals collected, as in [0034] and [0035], interpreted as variability in first and second sets of epochs. It would have been obvious to further combine the teachings of Nelson with the variability of peaks of Nelson ‘347 because the variability can be used to establish criteria for which cognitive impairment can be detected, as taught by Nelson ‘347 in [0035].
Regarding Claim 54, the modified method of Nelson  discloses all features of the invention as substantially claimed as detailed above. Kruglikov further discloses that the recording of epochs with the MEG system is performed conventionally using a montage, using the International 10/20 System, for which the multiple electrode recordings produce multiple channel MEG, as in [0015], which is interpreted as captured epochs by a “MEG sensor located ipsilateral to the auditory stimulus events” as the International 10/20 System surrounds the entire head, which has sensors both contralateral and ipsilateral to the auditory stimulus location, as best understood in view of indefinite limitations. It would have been obvious to further incorporate the teachings of the ipsilateral sensor of Kruglikov because as .
Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Kruglikov et al., as applied to Claim 47, further in view of Cook (US 20050124863).
Regarding Claim 55, the modified method of Nelson discloses all features of the invention as substantially claimed but is not specific to the first and second values for the parameter are based on a percentage of epochs containing type-A peaks. However, Cook teaches a method which utilizes MEG sensors and calculates reliability percentages (102) for which epochs are classified by event, as in [0126], which is interpreted as classifying by peak type within an epoch. It would have been obvious to further incorporate the percentages calculated of Cook because the percentage provides a user with a better understanding of how much of a particular classification may be trusted in terms of classification, as taught by Cook in [0127].
Regarding Claim 56, Kruglikov further discloses that the recording of epochs with the MEG system is performed conventionally using a montage, using the International 10/20 System, for which the multiple electrode recordings produce multiple channel MEG, as in [0015], which is interpreted as captured epochs by a “MEG sensor located ipsilateral to the auditory stimulus events” as the International 10/20 System surrounds the entire head, which has sensors both contralateral and ipsilateral to the auditory stimulus location, as best understood in view of indefinite limitations. It would have been obvious to further incorporate the ipsilateral sensor of Kruglikov because the sensor can accurately provide brain activity data, which can be used to assess and diagnose the cognitive condition of a subject, as taught by Kruglikov in [0021].

69 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Kruglikov et al., as applied to Claim 67, further in view of Carlson et al. (US 20100280334).
Regarding Claim 69, the modified method of Nelson discloses all features of the invention as substantially claimed but is not specific to the model being trained using at least one of a linear model, a random forest model, a gradient boosting model, a support vector machine (SVM) model, a linear SVM model, a radial basis function kernel SVM, a linear regression, and a logistic regression. However, Carlson, which Nelson incorporates by reference in [0105], discloses a SVM algorithm, interpreted as a model, for which patient state is detected, as in [0049]. Carlson discloses that SVM is utilized during supervised machine learning, as in [0004]. It would have been obvious to further incorporate the SVM of Carlson because using SVM during supervised machine learning generates a classification boundary which is useful in determining feature values indicative of the patient being in the “patient state” and feature values of the patient not being in the “patient state,” as taught by Carlson in [0004].

Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Kruglikov et al., as applied to Claim 73, further in view of “Magnetoencephalography is feasible for infant assessment of auditory discrimination” (Cheour et al.).
Regarding Claim 76, the modified method of Nelson discloses recording a plurality of sets of epochs with a plurality of candidate MEG sensors, as cited in Kruglikov, in that multiple electrode recordings from the sensors, interpreted as a plurality of candidate MEG sensors, will produce multiple channel EEG, as in [0015], which alternatively may produce multiple channel MEG, as from [0020], which identifies the methods as being “equally applicable” to MEG data, interpreted as a plurality of sets of epochs. However, Cheour discloses a study completed utilizing a MEG system (“Recording” Paragraph 1 Line 3) for which epochs are recorded (“Recording Paragraph 2, Line 1). The MEG data recorded shows large deflections in specific channels to the left auditory region, as disclosed in “Results” Paragraph 2 
Regarding Claim 77, the modified method of Nelson discloses all features as substantially claimed, but is not specific to the time window range spanning 50 ms post-stimulus to 250 ms post-stimulus. However, Cheour identifies two latency ranges used in identifying peaks following the patient’s response to the stimulus: 40-100 ms and 200-300 ms, which are interpreted as the time window, as both ranges overlap with the claimed range. It would have been obvious to further combine the teachings of Li with the window of Cheour because the post-stimulus time window ensures the data is being analyzed or identified within the same time frame, even when the patient varies, thus making it easier to compare between patients.
 
	Claims 78 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson and Kruglikov et al., as applied to Claim 73, further in view of Sitt et al. (US 20160045128).
	Regarding Claim 78, the modified method of Nelson discloses all features of the invention as substantially claimed but is not specific to the auditory stimulus events are approximately 50 milliseconds in duration. However, Sitt discloses a method which includes analyzing brain activity with an auditory stimulus, in that the auditory stimuli that are 50 ms in duration, as in [0114]. It would have been obvious to further combine the teachings of Nelson with the duration of Sitt because repeating the 
Regarding Claim 80, the modified method of Nelson discloses all features of the invention as substantially claimed but is not specific to the auditory stimulus events comprise tones between 600 to 700 Hertz inclusive. However, Sitt discloses the auditory stimuli were sounds composed of sinusoidal tones at 700 Hz, which falls between the range of 600 to 700 Hertz, as in [0114]. It would have been obvious to further combine the teachings of Nelson with the tones of Sitt because utilizing the same level of tone each time ensures accurate testing in the patient’s brain response and conclusion of cognitive impairment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-F 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793           

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793